DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected because the term "significantly improved" is a relative term which renders the claim indefinite.  The term "significantly improved" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is indefinite what constitutes a signal to noise ratio that is significantly improved compared to the signal to noise ratio obtained in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.  For examination purposes, the examiner assumes that any improvement in the signal to noise ratio would constitute a significant improved signal to noise ratio.

Claims 4-15 are rejected because they inherit deficiencies by nature of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-10, 14-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0000441 to “Butler”, in view of U.S. Patent Application Publication No. 2015/0190533 to Newton et al. “Newton”, and further in view of U.S. Patent Application Publication No. 2013/0243348 to Goshen et al. “Goshen”.

Regarding claim 1, Butler discloses a method of imaging (“The disclosure is directed to a method for spatiotemporal reconstruction of a moving vascular pulse wave in the brain and other organs”, Paragraph 0002; “rendering each frame as an image”, Paragraph 0006) a mammalian host (“humans”, Paragraph 0012), comprising: 
administering an imaging effective amount of a contrast agent to the host (“An intravascular bolus of a contrast agent is injected and the passage of the bolus is imaged”, Paragraph 0028) and obtaining angiographic data of the host at faster than cardiac frequency of the host (“angiographic study obtained at faster than cardiac frequency”, Paragraph 0006; “angiogram obtained at faster than cardiac frequency”, Paragraph 0024; “A brain angiogram is obtained at higher than cardiac rate”, Paragraph 0028),
wherein the angiographic data is processed (applying the method of this disclosure to angiographic data to give spatiotemporal representation of cardiac frequency phenomena, Paragraph 0031, wherein the angiographic data is a time-indexed sequence of two-dimensional images, Paragraph 0029) to generate a series of diagnostically useful images (the rendered images of the cardiac frequency angiographic phenomenon is used for comparison to target values to diagnose certain disorders, Paragraph 0075) comprising a spatiotemporal reconstruction of cardiac frequency angiographic phenomena from the angiographic data (“extract cardiac frequency angiographic phenomena from an angiogram”, Paragraph 0027; “give a spatiotemporal representation of cardiac frequency angiographic phenomena”, Paragraph 0031; “receive angiogram data obtained at faster than cardiac frequency 560. The angiogram data obtained at faster than cardiac frequency 560 may be processed by the processor 510 as noted above. The processor 510 producing extracted spatiotemporal reconstruction of the cardiac frequency phenomena 570”, Paragraph 0073), wherein the cardiac frequency angiographic phenomena is a periodic, physiologically coherent signal with a corresponding cardiac frequency magnitude and a cardiac frequency phase (“Each frame can be rendered as an image with a brightness hue color model to represent the complex datum in each pixel by the processor”, Paragraph 0037, wherein “the cardiac frequency magnitude is represented as brightness and phase as hue”, Paragraph 0038); [Examiner notes that each frame of the angiographic data is rendered as an image using the spatiotemporal reconstruction, Paragraph 0048, therefore rendering the angiographic data that consists of a time-indexed sequence of two-dimensional images, See Paragraph 0029, would read on generating a series of images].
Butler additionally discloses applying a wavelet filter to yield the time varying extraction of the cardiac frequency angiographic phenomena (Paragraph 0013), wherein the wavelet filter is used for reconstruction of the cardiac frequency phenomena into images (Paragraph 0013), which would read on a reconstruction algorithm, and wherein such wavelets is used for noise correction (Paragraph 0013). 
However, Butler does not disclose wherein the imaging effective amount of said contrast agent is significantly less than an amount required to produce a series of diagnostically useful images in an absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena, and/or wherein a signal to noise ratio of the series of diagnostically useful images comprising the spatiotemporal reconstruction of cardiac frequency angiographic phenomena is significantly improved compared to a signal to noise ratio obtained in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.  
Newton teaches an angiography imaging method (“X-ray imaging”, Paragraph 0015; For X-ray diagnostic compositions given by bolus injection, e.g. in angiographic procedures”, Paragraph 0033).  Newton teaches wherein the imaging effective amount of said contrast agent is significantly less than an amount required to produce a series of diagnostically useful image (Newton teaches using the X-ray contrast agent Ioforminol with a composition with as little iodine as 10-200 mg I/ml, Paragraph 0025, with examples of formulations using 40, 80, 120, and 160 mg I/ml, Paragraph 0028; wherein the formulation for the “current standard of care” is 320 mg I/ml to acquire CT images during the arterial phase, the portal venous phase, the venous phase, and the late phase, Paragraph 0069, which would read on the amount required to produce a series of diagnostically useful image; therefore the formulations using 40 mg I/mL to 160 mg I/ml would read on using an imaging effective amount of contrast agent that is significantly less, as defined by the instant specification: “In this context of contrast agent dosage, a dose is significantly less if it less than 75%, less than 50%, less than 40%, less than 30%, less than 25%, less than 20%, less than 15%, less than 10%, less than 5% or less than 3% of the dose that would otherwise be required to produce a diagnostically useful angiogram”, Page 10, since the formulations of 40 mg I/ml to 160 mg I/ml would be 50-87.5% less than that that used for the standard of care, 320 mg I/ml).
Newton additionally teaches using noise suppression reconstruction algorithms (See claim 12) such as Filtered back projection (FBP) and Adaptive Statistical Iterative Reconstruction (ASiR™), See Paragraph 0052 or claim 13, or model-based iterative reconstruction (MBIR), See Paragraph 0052 or claim 13, for X-ray examination using the lower Iodine composition (See claim 8), but can use any reconstruction software (Paragraph 0058).  Newton further discloses that the CT imaging (DECT) can be used with or without noise suppression reconstruction, (Paragraph 0053).  
Newton further discloses wherein using the lower composition of iodine results in the signal to noise ratio being significantly improved, per the interpretation taken in the 35 U.S.C. 112(b) rejection above (when the Ioforminol is reduced to 160 mg I/ml, and when Veo (a type of MBIR) is used as the noise suppression, the CNR (contrast to noise ratio, Paragraph 0070) increases to 32.1, Paragraph 0074).  
However, Newton does not explicitly teach comparing the imaging effective amount of contrast agent and signal noise ratio to when the images are obtained in absence of noise suppression.
Goshen teaches using computer readable instructions to enhance CNR of imaging data (Abstract) obtaining from computed tomography or x-ray radiography (Paragraph 0016).  Goshen teaches by using the CNR enhancer instructions, “such enhancement allows for a reduction in the volume of contrast media administered to a patient for an imaging procedure (e.g., 80%), while achieving the image quality that would have been maintained with the prescribed volume of contrast media without employing the CNR enhancer 126 (Paragraph 0022), wherein the noise level is preserved while the contrast is enhanced, the algorithm improves the CNR of the image data (Paragraph 0051).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Butler’s angiography imaging method by combing with the angiography imaging method, as taught by Newton, in view of Goshen, wherein the imaging method includes using the wavelet filter as noise suppression, and the imaging effective amount of said contrast agent is significantly less than the amount required to produce a diagnostically useful image in the absence of noise suppression; and/or wherein the signal to noise ratio is significantly improved compared to the signal to noise ratio obtained in the absence of noise suppression, in order to improve methods for X-ray, and CT images, providing increased safety and high quality images (Newton, Paragraph 0006; Goshen, Paragraph 0005) by providing contrast media having as little as possible effect on the various biological mechanism of the cells or the body, (Newton, Paragraph 0007), by reducing the amount (volume and iodine dose) of X-ray contrast media administered to patients undergoing X-ray examinations (Newton, Paragraph 0013; Goshen, Paragraph 0022).  
Therefore, in the combination of Butler, Newton, and Goshen, the noise suppression algorithm applied to the imaging method would be the extraction of the cardiac frequency angiographic phenomena, as disclosed by Butler.  

Regarding claim 2, Butler discloses a method of imaging (“The disclosure is directed to a method for spatiotemporal reconstruction of a moving vascular pulse wave in the brain and other organs”, Paragraph 0002; “rendering each frame as an image”, Paragraph 0006) a mammalian host (“humans”, Paragraph 0012), comprising: 
administering an effective amount of a contrast agent to the host (“An intravascular bolus of a contrast agent is injected and the passage of the bolus is imaged”, Paragraph 0028) and obtaining angiographic data of the host at faster than cardiac frequency of the host (“angiographic study obtained at faster than cardiac frequency”, Paragraph 0006; “angiogram obtained at faster than cardiac frequency”, Paragraph 0024; “A brain angiogram is obtained at higher than cardiac rate”, Paragraph 0028),
wherein the angiographic data is processed (applying the method of this disclosure to angiographic data to give spatiotemporal representation of cardiac frequency phenomena, Paragraph 0031, wherein the angiographic data is a time-indexed sequence of two-dimensional images, Paragraph 0029) to generate a series of diagnostically useful images (the rendered images of the cardiac frequency angiographic phenomenon is used for comparison to target values to diagnose certain disorders, Paragraph 0075) comprising a spatiotemporal reconstruction of cardiac frequency angiographic phenomena from the angiographic data (“extract cardiac frequency angiographic phenomena from an angiogram”, Paragraph 0027; “give a spatiotemporal representation of cardiac frequency angiographic phenomena”, Paragraph 0031; “receive angiogram data obtained at faster than cardiac frequency 560. The angiogram data obtained at faster than cardiac frequency 560 may be processed by the processor 510 as noted above. The processor 510 producing extracted spatiotemporal reconstruction of the cardiac frequency phenomena 570”, Paragraph 0073), wherein the cardiac frequency angiographic phenomena is a periodic, physiologically coherent signal with a corresponding cardiac frequency magnitude and a cardiac frequency phase (“Each frame can be rendered as an image with a brightness hue color model to represent the complex datum in each pixel by the processor”, Paragraph 0037, wherein “the cardiac frequency magnitude is represented as brightness and phase as hue”, Paragraph 0038); [Examiner notes that each frame of the angiographic data is rendered as an image using the spatiotemporal reconstruction, Paragraph 0048, therefore rendering the angiographic data that consists of a time-indexed sequence of two-dimensional images, See Paragraph 0029, would read on generating a series of images].
Butler additionally discloses applying a wavelet filter to yield the time varying extraction of the cardiac frequency angiographic phenomena (Paragraph 0013), wherein the wavelet filter is used for reconstruction of the cardiac frequency phenomena into images (Paragraph 0013), which would read on a reconstruction algorithm, and wherein such wavelets is used for noise correction (Paragraph 0013).
However, Butler does not disclose wherein the method is used to reduce the toxicity of imaging a mammalian host and the imaging effective amount of said contrast agent is significantly less than the amount required to produce a diagnostically useful image in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.
a method of reducing a toxicity of imaging a mammalian host, wherein the effective amount of said contrast agent is significantly less than an amount required to produce a series of diagnostically useful images in an absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.  
Newton teaches an angiography imaging method (“X-ray imaging”, Paragraph 0015; For X-ray diagnostic compositions given by bolus injection, e.g. in angiographic procedures”, Paragraph 0033).  Newton teaches wherein the method is used to reduce the toxicity of imaging a subject (“reduce the toxicity contribution”, Paragraph 0033).  Newton teaches wherein the imaging effective amount of said contrast agent is significantly less than the amount required to produce a diagnostically useful image (Newton teaches using the X-ray contrast agent Ioforminol with a composition with as little iodine as 10-200 mg I/ml, Paragraph 0025, with examples of formulations using 40, 80, 120, and 160 mg I/ml, Paragraph 0028; wherein the formulation for the “current standard of care” is 320 mg I/ml to acquire CT images during the arterial phase, the portal venous phase, the venous phase, and the late phase, Paragraph 0069, which would read on the amount required to produce a series of diagnostically useful image; therefore the formulations using 40 mg I/mL to 160 mg I/ml would read on using an imaging effective amount of contrast agent that is significantly less, as defined by the instant specification: “In this context of contrast agent dosage, a dose is significantly less if it less than 75%, less than 50%, less than 40%, less than 30%, less than 25%, less than 20%, less than 15%, less than 10%, less than 5% or less than 3% of the dose that would otherwise be required to produce a diagnostically useful angiogram”, Page 10, since the formulations of 40 mg I/ml to 160 mg I/ml would be 50-87.5% less than that that used for the standard of care, 320 mg I/ml).
Newton additionally teaches using noise suppression reconstruction algorithms (See claim 12) such as Filtered back projection (FBP) and Adaptive Statistical Iterative Reconstruction (ASiR™), See Paragraph 0052 or claim 13, or model-based iterative reconstruction (MBIR), See Paragraph 0052 or claim 13, for X-ray examination using the lower Iodine composition (See claim 8), but can use any reconstruction software (Paragraph 0058).  Newton further discloses that the CT imaging (DECT) can be used with or without noise suppression reconstruction, (Paragraph 0053).  
However, Newton does not explicitly teach comparing the imaging effective amount of contrast agent to when the images are obtained in absence of noise suppression.
Goshen teaches using computer readable instructions to enhance CNR of imaging data (Abstract) obtaining from computed tomography or x-ray radiography (Paragraph 0016).  Goshen teaches by using the CNR enhancer instructions, “such enhancement allows for a reduction in the volume of contrast media administered to a patient for an imaging procedure (e.g., 80%), while achieving the image quality that would have been maintained with the prescribed volume of contrast media without employing the CNR enhancer 126 (Paragraph 0022), wherein the noise level is preserved while the contrast is enhanced, the algorithm improves the CNR of the image data (Paragraph 0051).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Butler’s angiography imaging method by combining with the angiography imaging method, as taught by Newton, in view of Goshen, wherein the imaging method is used to reduce the toxicity of imaging a mammalian host and includes noise suppression/correction, and the imaging effective amount of said contrast agent is significantly less than the amount required to produce a series of diagnostically useful image in the absence of noise suppression, in order to improve methods for X-ray, and CT images, providing increased safety and high quality images (Newton, Paragraph 0006; Goshen, Paragraph 0005) by providing contrast media having as little as possible effect on the various biological mechanism of the cells or the body, (Newton, Paragraph 0007), by reducing the amount (volume and iodine dose) of X-ray contrast media administered to patients undergoing X-ray examinations (Newton, Paragraph 0013; Goshen, Paragraph 0022).  
Therefore, in the combination of Butler, Newton, and Goshen, the noise suppression/correction algorithm applied to the imaging method would be the extraction of the cardiac frequency angiographic phenomena, as disclosed by Butler.  

Regarding claim 3, Butler discloses a method of imaging (“The disclosure is directed to a method for spatiotemporal reconstruction of a moving vascular pulse wave in the brain and other organs”, Paragraph 0002; “rendering each frame as an image”, Paragraph 0006) a mammalian host (“humans”, Paragraph 0012), comprising: 
administering an imaging effective amount of a contrast agent to the host (“An intravascular bolus of a contrast agent is injected and the passage of the bolus is imaged”, Paragraph 0028) and obtaining angiographic data of the host at faster than cardiac frequency of the host (“angiographic study obtained at faster than cardiac frequency”, Paragraph 0006; “angiogram obtained at faster than cardiac frequency”, Paragraph 0024; “A brain angiogram is obtained at higher than cardiac rate”, Paragraph 0028),
wherein the angiographic data is processed (applying the method of this disclosure to angiographic data to give spatiotemporal representation of cardiac frequency phenomena, Paragraph 0031, wherein the angiographic data is a time-indexed sequence of two-dimensional images, Paragraph 0029) to generate a series of diagnostically useful images (the rendered images of the cardiac frequency angiographic phenomenon is used for comparison to target values to diagnose certain disorders, Paragraph 0075) comprising a spatiotemporal reconstruction of cardiac frequency angiographic phenomena from the angiographic data (“extract cardiac frequency angiographic phenomena from an angiogram”, Paragraph 0027; “give a spatiotemporal representation of cardiac frequency angiographic phenomena”, Paragraph 0031; “receive angiogram data obtained at faster than cardiac frequency 560. The angiogram data obtained at faster than cardiac frequency 560 may be processed by the processor 510 as noted above. The processor 510 producing extracted spatiotemporal reconstruction of the cardiac frequency phenomena 570”, Paragraph 0073), wherein the cardiac frequency angiographic phenomena is a periodic, physiologically coherent signal with a corresponding cardiac frequency magnitude and a cardiac frequency phase (“Each frame can be rendered as an image with a brightness hue color model to represent the complex datum in each pixel by the processor”, Paragraph 0037, wherein “the cardiac frequency magnitude is represented as brightness and phase as hue”, Paragraph 0038); [Examiner notes that each frame of the angiographic data is rendered as an image using the spatiotemporal reconstruction, Paragraph 0048, therefore rendering the angiographic data that consists of a time-indexed sequence of two-dimensional images, See Paragraph 0029, would read on generating a series of images].

Butler additionally discloses applying a wavelet filter to yield the time varying extraction of the cardiac frequency angiographic phenomena (Paragraph 0013), wherein the wavelet filter is used for reconstruction of the cardiac frequency phenomena into images (Paragraph 0013), which would read on a reconstruction algorithm, and wherein such wavelets is used for noise correction (Paragraph 0013). 
However, Butler does not disclose wherein the method is used to reduce or prevent contrast nephropathy and wherein the imaging effective amount of said contrast agent is significantly less than an amount required to produce a series of diagnostically useful images in an absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.  
Newton teaches an angiography imaging method (“X-ray imaging”, Paragraph 0015; For X-ray diagnostic compositions given by bolus injection, e.g. in angiographic procedures”, Paragraph 0033).  Newton teaches wherein the method is used to reduce or prevent contrast nephropathy (Newton teaches the contrast agent composition is made to have similar or the same blood osmolality, Paragraph 0033, which has been concluded to less likely induce nephropathy induced by contrast medium, Paragraph 0010).
Newton teaches wherein the imaging effective amount of said contrast agent is significantly less than an amount required to produce a series of diagnostically useful image (Newton teaches using the X-ray contrast agent Ioforminol with a composition with as little iodine as 10-200 mg I/ml, Paragraph 0025, with examples of formulations using 40, 80, 120, and 160 mg I/ml, Paragraph 0028; wherein the formulation for the “current standard of care” is 320 mg I/ml to acquire CT images during the arterial phase, the portal venous phase, the venous phase, and the late phase, Paragraph 0069, which would read on the amount required to produce a series of diagnostically useful image; therefore the formulations using 40 mg I/mL to 160 mg I/ml would read on using an imaging effective amount of contrast agent that is significantly less, as defined by the instant specification: “In this context of contrast agent dosage, a dose is significantly less if it less than 75%, less than 50%, less than 40%, less than 30%, less than 25%, less than 20%, less than 15%, less than 10%, less than 5% or less than 3% of the dose that would otherwise be required to produce a diagnostically useful angiogram”, Page 10, since the formulations of 40 mg I/ml to 160 mg I/ml would be 50-87.5% less than that that used for the standard of care, 320 mg I/ml).
Newton additionally teaches using noise suppression reconstruction algorithms (See claim 12) such as Filtered back projection (FBP) and Adaptive Statistical Iterative Reconstruction (ASiR™), See Paragraph 0052 or claim 13, or model-based iterative reconstruction (MBIR), See Paragraph 0052 or claim 13, for X-ray examination using the lower Iodine composition (See claim 8), but can use any reconstruction software (Paragraph 0058).  Newton further discloses that the CT imaging (DECT) can be used with or without noise suppression reconstruction, (Paragraph 0053).  
However, Newton does not explicitly teach comparing the imaging effective amount of contrast agent and signal noise ratio to when the images are obtained in absence of noise suppression.
Goshen teaches using computer readable instructions to enhance CNR of imaging data (Abstract) obtaining from computed tomography or x-ray radiography (Paragraph 0016).  Goshen teaches by using the CNR enhancer instructions, “such enhancement allows for a reduction in the volume of contrast media administered to a patient for an imaging procedure (e.g., 80%), while achieving the image quality that would have been maintained with the prescribed volume of contrast media without employing the CNR enhancer 126 (Paragraph 0022), wherein the noise level is preserved while the contrast is enhanced, the algorithm improves the CNR of the image data (Paragraph 0051).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Butler’s angiography imaging method by combing with the angiography imaging method, as taught by Newton, in view of Goshen, wherein the imaging method is used to reduce or prevent contrast nephropathy and includes noise suppression or correction, and the imaging effective amount of said contrast agent is significantly less than the amount required to produce a series of diagnostically useful image in the absence of noise suppression or correction, in order to improve methods for X-ray, and CT images, providing increased safety and high quality images (Newton, Paragraph 0006; Goshen, Paragraph 0005) by providing contrast media having as little as possible effect on the various biological mechanism of the cells or the body, (Newton, Paragraph 0007), by reducing the amount (volume and iodine dose) of X-ray contrast media administered to patients undergoing X-ray examinations (Newton, Paragraph 0013; Goshen, Paragraph 0022).  
Therefore, in the combination of Butler, Newton, and Goshen, the noise suppression/correction algorithm applied to the imaging method would be the extraction of the cardiac frequency angiographic phenomena, as disclosed by Butler.

Regarding claim 4, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
Butler further discloses wherein the imaging is x-ray imaging (“fluoroscopic x-ray images are obtained”, Paragraph 0012; “The fluoroscopic unit currently in clinical use for neuroangiography at Massachusetts General Hospital, the Siemens Artiz-Zee, records x-ray fluoroscopy images at up to 30 Hz”, Paragraph 0012).  

Regarding claim 5, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
Butler further discloses wherein the contrast agent is an iodine-containing imaging agent (“With fluoroscopic angiography, an intravascular bolus of a water soluble iodinated contrast agent is injected as fluoroscopic x-ray images are obtained”, Paragraph 0012).

Regarding claim 6, the modifications of Butler, Newton, and Goshen disclose all the features of claim 5 above.
Newton further teaches wherein the contrast agent is a non-ionic iodine-containing imaging agent (Newton teaches using the contrast media comprising Iodixanol or Ioforminol, Paragraph 0036, which Newton describes as iodine containing compounds, and are non-ionic dimers, Paragraph 0004, 0014).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Butler, Newton, and Goshen, wherein the contrast agent is a non-ionic iodine- containing imaging agent, as further taught by Newton, in order to use a contrast agent that is safe for clinical use (Newton, Paragraph 0005) that can also be made isotonic with normal body fluids (Paragraph 0036).

Regarding claims 8-10, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above, including wherein the imaging effective amount of said contrast agent is significantly less than the amount required to produce a diagnostically useful image in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.
As disclosed in the claim 1 rejection above, Newton teaches wherein significantly less is at least 75% less (Newton teaches using the X-ray contrast agent Ioforminol with a composition with as little iodine as 10-200 mg I/ml, Paragraph 0025, with examples of formulations using 40, 80, 120, and 160 mg I/ml, Paragraph 0028; wherein the formulation for the “current standard of care” is 320 mg I/ml, Paragraph 0069, to acquire CT images during the arterial phase, the portal venous phase, the venous phase, and the late phase, Paragraph 0069, which would read on the amount required to produce a series of diagnostically useful images;  therefore the formulations using 40 mg I/mL to 160 mg I/ml would read on using an imaging effective amount of contrast agent that is significantly less, as defined by the instant specification: “In this context of contrast agent dosage, a dose is significantly less if it less than 75%, less than 50%, less than 40%, less than 30%, less than 25%, less than 20%, less than 15%, less than 10%, less than 5% or less than 3% of the dose that would otherwise be required to produce a diagnostically useful angiogram”, Page 8, since the formulations of 40 mg I/ml to 160 mg I/ml would be 50-87.5% less than that that used for the standard of care, 320 mg I/ml).  This would read on the limitations of claim 8 (imaging effective amount being at least 25% less), claim 9 (imaging effective amount being at least 50% less), and claim 10 (imaging effective amount being at least 75% less).  

Regarding claim 14, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Butler discloses a series of diagnostically useful images comprising the spatiotemporal reconstruction of cardiac frequency angiographic phenomena (applying the method of this disclosure to angiographic data to give spatiotemporal representation of cardiac frequency phenomena, Paragraph 0031, wherein the angiographic data is a time-indexed sequence of two-dimensional images, Paragraph 0029; each frame of the angiographic data is rendered as an image using the spatiotemporal reconstruction, Paragraph 0048, therefore rendering the angiographic data that consists of a time-indexed sequence of two-dimensional images, See Paragraph 0029, would read on generating a series of images). 
Butler further discloses that the images comprise an image of part or all of the cranium of the host (“imaging is performed through a cranial window of a passing bolus”, Paragraph 0010; “The disclosed method to image brain vascular pulse waves will help determine the basis of the intracranial pressure waveform”, Paragraph 0076; therefore it is inferred that the images would include part or all of the cranium of the subject).  

Regarding claim 15, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Butler discloses a series of diagnostically useful images comprising the spatiotemporal reconstruction of cardiac frequency angiographic phenomena (applying the method of this disclosure to angiographic data to give spatiotemporal representation of cardiac frequency phenomena, Paragraph 0031, wherein the angiographic data is a time-indexed sequence of two-dimensional images, Paragraph 0029; each frame of the angiographic data is rendered as an image using the spatiotemporal reconstruction, Paragraph 0048, therefore rendering the angiographic data that consists of a time-indexed sequence of two-dimensional images, See Paragraph 0029, would read on generating a series of images).
Butler further discloses where the images comprise an image of part or all of the brain, neck, heart, chest, abdomen, pelvis, legs, feet, arms or hands of the subject (“images are obtained of the brain”, Paragraph 0010; “A sequence of such images may be animated across the time indices to represent a cine video sequence of the motions of a train of vascular pulse waves in the brain”, Paragraph 0031; wherein the sequence of images would read on a series of diagnostically useful images).

Regarding claim 18, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
Butler further discloses wherein the spatiotemporal reconstruction includes a wavelet reconstruction (Butler teaches a reconstruction method, Paragraph 0032, that includes a wavelet transform, Paragraph 0034, and Butler further characterizes this reconstruction as wavelet methods of spatiotemporal reconstruction of angiographic cardiac frequency phenomena, Paragraph 0049).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler, in view of Newton, further in view of Goshen, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2004/0101090 to Drummond et al. “Drummond”.

Regarding claim 7, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
However, the modifications of Butler, Newton, and Goshen do not explicitly disclose wherein the contrast agent is a non-ionic iodine- containing imaging agent.  
Drummond teaches wherein the contrast agent is a gadolinium-containing imaging agent (“In one embodiment, the contrast agent includes, but is not limited, to a chelate of gadolinium such as Gd-DTPA, a non-ionic chelate such as gadodiamide (gadolinium-diethylenetriamine penta-acetic acid bismethylamide, C16H28GdN5O9xH2O”, Paragraph 0037)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Butler, Newton, and Goshen, wherein the contrast agent is a gadolinium-containing imaging agent, as taught by Drummond, since the use of a gadolinium-containing imaging agent is merely a simple substitution of one known contrast agent (iodine based contrast agent) for another (gadolinium-containing imaging agent) to obtain predictable results (enhancing imaging quality) (See MPEP 2143).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler, in view of Newton, further in view of Goshen, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2021/0137634 to “Lang”.

Regarding claim 11, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Butler discloses a series of diagnostically useful images comprising the spatiotemporal reconstruction of cardiac frequency angiographic phenomena (applying the method of this disclosure to angiographic data to give spatiotemporal representation of cardiac frequency phenomena, Paragraph 0031, wherein the angiographic data is a time-indexed sequence of two-dimensional images, Paragraph 0029; each frame of the angiographic data is rendered as an image using the spatiotemporal reconstruction, Paragraph 0048, therefore rendering the angiographic data that consists of a time-indexed sequence of two-dimensional images, See Paragraph 0029, would read on generating a series of images). 
However, the modifications of Butler, Newton, and Goshen do not explicitly disclose wherein the series of images comprise an image of the heart of the subject.  
Lang teaches where the images comprises an image of the heart of the subject (reconstruction of image data of normal tissue, Paragraph 0302, wherein the normal tissue can be heart tissue, Paragraph 0303), using CT angiography (Paragraph 0081), wherein cardiac motion or vascular motion or pulsation can be incorporated, wherein the different frequency, direction of movement, speed of movement, and magnitude or amount of movement can be displayed in a study of vascular flow (Paragraph 1265).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Butler, Newton, and Goshen, where the images comprise an image of the heart of the subject, as taught by Lang, in order to compensate the display for cardiac and/or respiratory motion (Abstract).  

Regarding claims 12, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Butler discloses a series of diagnostically useful images comprising the spatiotemporal reconstruction of cardiac frequency angiographic phenomena (applying the method of this disclosure to angiographic data to give spatiotemporal representation of cardiac frequency phenomena, Paragraph 0031, wherein the angiographic data is a time-indexed sequence of two-dimensional images, Paragraph 0029; each frame of the angiographic data is rendered as an image using the spatiotemporal reconstruction, Paragraph 0048, therefore rendering the angiographic data that consists of a time-indexed sequence of two-dimensional images, See Paragraph 0029, would read on generating a series of images). 
However, the modifications of Butler, Newton, and Goshen do not explicitly disclose wherein the images comprise an image of part or all of the heart of the subject.  
Lang teaches where the images comprise an image of part or all of the heart of the subject (reconstruction of image data of normal tissue, Paragraph 0302, wherein the normal tissue can be heart tissue, Paragraph 0303), using CT angiography (Paragraph 0081), wherein cardiac motion or vascular motion or pulsation can be incorporated, wherein the different frequency, direction of movement, speed of movement, and magnitude or amount of movement can be displayed in a study of vascular flow (Paragraph 1265).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Butler, Newton, and Goshen, where the images comprises an image of part or all of the heart of the subject, as taught by Lang, in order to compensate the display for cardiac and/or respiratory motion (Abstract).

Regarding claims 13, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Butler discloses a series of diagnostically useful images comprising the spatiotemporal reconstruction of cardiac frequency angiographic phenomena (applying the method of this disclosure to angiographic data to give spatiotemporal representation of cardiac frequency phenomena, Paragraph 0031, wherein the angiographic data is a time-indexed sequence of two-dimensional images, Paragraph 0029; each frame of the angiographic data is rendered as an image using the spatiotemporal reconstruction, Paragraph 0048, therefore rendering the angiographic data that consists of a time-indexed sequence of two-dimensional images, See Paragraph 0029, would read on generating a series of images). 
However, the modifications of Butler, Newton, and Goshen do not explicitly disclose wherein the images comprise an image of part or all of a kidney.  
Lang teaches where the images comprise an image of part or all of a kidney of the subject ((“images of the kidney”, Paragraph 1249) using CT angiography (Paragraph 0081), wherein cardiac motion or pulsation can be incorporated, wherein the different frequency, direction of movement, speed of movement, and magnitude or amount of movement can be displayed in a study of vascular flow (Paragraph 1265).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Butler, Newton, and Goshen, where the images comprise an image of part or all of a kidney of the subject, as taught by Lang, in order to compensate the display for cardiac and/or respiratory motion (Abstract) during a renal biopsy procedure (Paragraph 1248).  

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler, in view of Newton, and further in view of U.S. Patent Application Publication No. 2013/0116554 to Kaiser et al. “Kaiser”.

Regarding claim 16, Butler discloses a method of imaging (“The disclosure is directed to a method for spatiotemporal reconstruction of a moving vascular pulse wave in the brain and other organs”, Paragraph 0002; “rendering each frame as an image”, Paragraph 0006) a mammalian host (“humans”, Paragraph 0012), comprising: 
administering an effective amount of a contrast agent to the host (“An intravascular bolus of a contrast agent is injected and the passage of the bolus is imaged”, Paragraph 0028) and obtaining angiographic data of the host at faster than cardiac frequency of the host (“angiographic study obtained at faster than cardiac frequency”, Paragraph 0006; “angiogram obtained at faster than cardiac frequency”, Paragraph 0024; “A brain angiogram is obtained at higher than cardiac rate”, Paragraph 0028),
wherein the angiographic data is processed (applying the method of this disclosure to angiographic data to give spatiotemporal representation of cardiac frequency phenomena, Paragraph 0031, wherein the angiographic data is a time-indexed sequence of two-dimensional images, Paragraph 0029) to generate a series of diagnostically useful images (the rendered images of the cardiac frequency angiographic phenomenon is used for comparison to target values to diagnose certain disorders, Paragraph 0075) comprising a spatiotemporal reconstruction of cardiac frequency angiographic phenomena from the angiographic data (“extract cardiac frequency angiographic phenomena from an angiogram”, Paragraph 0027; “give a spatiotemporal representation of cardiac frequency angiographic phenomena”, Paragraph 0031; “receive angiogram data obtained at faster than cardiac frequency 560. The angiogram data obtained at faster than cardiac frequency 560 may be processed by the processor 510 as noted above. The processor 510 producing extracted spatiotemporal reconstruction of the cardiac frequency phenomena 570”, Paragraph 0073), wherein the cardiac frequency angiographic phenomena is a periodic, physiologically coherent signal with a corresponding cardiac frequency magnitude and a cardiac frequency phase (“Each frame can be rendered as an image with a brightness hue color model to represent the complex datum in each pixel by the processor”, Paragraph 0037, wherein “the cardiac frequency magnitude is represented as brightness and phase as hue”, Paragraph 0038); [Examiner notes that each frame of the angiographic data is rendered as an image using the spatiotemporal reconstruction, Paragraph 0048, therefore rendering the angiographic data that consists of a time-indexed sequence of two-dimensional images, See Paragraph 0029, would read on generating a series of images].
Butler additionally discloses applying a wavelet filter to yield the time varying extraction of the cardiac frequency angiographic phenomena (Paragraph 0013), wherein the wavelet filter is used for reconstruction of the cardiac frequency phenomena into images (Paragraph 0013), which would read on a reconstruction algorithm, and wherein such wavelets is used for noise correction (Paragraph 0013). 
However, Butler does not disclose wherein the method is used to reduce the x-ray toxicity of imaging a mammalian host, and a dose of an x-ray required to obtain a series of diagnostically useful images comprising the spatiotemporal reconstruction of cardiac frequency angiographic phenomena is significantly less than an amount required to produce a series of diagnostically useful images in an absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.  
Newton teaches an angiography imaging method (“X-ray imaging”, Paragraph 0015; For X-ray diagnostic compositions given by bolus injection, e.g. in angiographic procedures”, Paragraph 0033).  Newton teaches wherein the method is used to reduce the toxicity of imaging a subject (“reduce the toxicity contribution”, Paragraph 0033).  
Newton teaches reducing the doses of the x-ray required to obtain a series of diagnostically useful image (reducing the radiation dose, for instance from 9.8 mGy at 120 kVp to 6.9 mGy at 80 kVp”, See Table 1, Paragraph 0072; wherein reducing from 9.8 mGy to 6.9 mGy would equate to ~30% reduction; wherein the standard of care uses 120 kVp, with a radiation dose of 9.8 mGy, See Paragraph 0069, which would read on the dosage required to produce a diagnostically useful image, as defined by the instant specification: “In this context of x-ray dosage, an x-ray dose is significantly less if it less than 75%, less than 50%, less than 40%, less than 30%, less than 25%, less than 20%, less than 15%, less than 10%, less than 5% or less than 3% of the x-ray dose that would otherwise be required to produce a diagnostically useful angiogram”, Page 10).
Newton additionally teaches using noise suppression reconstruction algorithms (See claim 8) such as Filtered back projection (FBP) and Adaptive Statistical Iterative Reconstruction (ASiR™), Paragraph 0052, or model-based iterative reconstruction (MBIR), Paragraph 0052, for X-ray examination using the lower Iodine composition (See claim 8), but can use any reconstruction software (Paragraph 0058).  Newton further discloses that the CT imaging (DECT) can be used with or without noise suppression reconstruction, (Paragraph 0053).
However, Newton does not explicitly teach comparing the dosage to obtain a diagnostically useful image to when the images are obtained in absence of noise suppression.
Kaiser teaches comparing the dosage to obtain a diagnostically useful image to when the images are obtained in absence of noise suppression (Paragraphs 0068-0070).  Kaiser teaches comparing a reduced radiation dose of 4.8 mSv at tube voltage 80 kVp to 8.7 mSv radiation dose, at tube voltage 120kVp (Paragraph 0070), wherein the reduced radiation dose using 80kVp resulted in the highest CNR (Paragraph 0070).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Butler’s angiography imaging method of obtaining a series of a diagnostically useful images comprising the spatiotemporal reconstruction of cardiac frequency angiographic phenomena, combining with the angiography imaging method, as taught by Newton, in view of Kaiser, wherein the method is used to reduce the x-ray toxicity of imaging a mammalian host and the dose of the x-ray required to obtain a diagnostically useful image is significantly less than the amount required to produce a diagnostically useful image in the absence of noise suppression, in order to improve methods for X-ray, and CT images, providing increased safety and high quality images (Newton, Paragraph 0006; Kaiser, Abstract) by reducing the radiation dose, without compromising image quality (Newton, Paragraph 0051).
Therefore, in the combination of Butler, Newton, and Kaiser, the noise suppression algorithm applied to the imaging method would be the extraction of the cardiac frequency angiographic phenomena, as disclosed by Butler.  

Regarding claims 17, the modifications of Butler, Newton, and Kaiser disclose all the features of claim 16 above, including wherein the dose of the x-ray required to obtain the series of diagnostically useful images is significantly less than the amount required to produce the series of diagnostically useful images in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.
As disclosed in the claim 16 rejection above, Newton teaches wherein significantly less is at least 25% less subject (“reduce the toxicity contribution”, Paragraph 0033).  Newton teaches wherein the dose of the x-ray required to obtain a diagnostically useful image is significantly less than the amount required to produce a diagnostically useful image (reducing the radiation dose, for instance from 9.8 mGy at 120 kVp to 6.9 mGy at 80 kVp”, See Table 1, Paragraph 0072; wherein reducing from 9.8 mGy to 6.9 mGy would equate to ~30% reduction; wherein the standard of care uses 120 kVp, with a radiation dose of 9.8 mGy, See Paragraph 0069, which would read on the dosage required to produce a diagnostically useful image).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler, in view of Newton, further in view of Goshen, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 20040254523 to Fitzgerald et al. “Fitzgerald”.

Regarding claim 19, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
However, the modifications of Butler, Newton, and Goshen does not disclose wherein a distance from a tip of an injection catheter configured to administer the imaging effective amount of said contrast agent to a capillary subsystem of the host is increased compared to a distance between the tip of the injection catheter and the capillary subsystem in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.
Fitzgerald teaches insertion of a catheter and administering contrast agent (“activating catheter based aspiration of radiocontrast/blood mixtures”, Paragraph 0190).  Fitzgerald further teaches reducing noise when the catheter is moved further away from the vessel walls (Paragraph 0190).   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Butler, Newton, and Goshen wherein the tip of an injection catheter configured to administer the imaging effective amount of said contrast agent to a capillary subsystem of the host is increased compared to a distance between the tip of the injection catheter and the capillary subsystem in the absence noise suppression, as taught by Fitzgerald, in order to further reduce noise since a large source of noise is due to the catheter contacting the vessel walls, and thus a larger distance away from the vessel walls would result in additional noise reduction (Fitzgerald, Paragraph 00190).


Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 112(b) rejection for claim 1, Applicant argues (Page 9 of Arguments) that the term “significantly improved would be readily apparent to one of ordinary skill in the art in light of the specification. See Specification at p. 10 ("In the context of the instant methods, a significant increase or improvement of the signal to noise ratio is one that permits the dosage of either the contrast agent and/or the x-ray to be less than 75%, less than 50%, less than 40%, less than 30%, less than 25%, less than 20%, less than 15%, less than 10%, less than 5% or less than 3% of the dose that would otherwise be required to produce a diagnostically useful angiogram.").
The examiner disagrees.  The cited portion of the instant specification recites such a broad range of dosages, 3% to 75% of the dose that would otherwise be required to produce a diagnostically useful angiogram, that it would not be apparent to one of ordinary skill in the art what the metes and bounds of a significantly improved signal to noise ratio would be.  Applicant’s definition of significant improvement of the SNR is based on a fraction of the dosage that would otherwise be required to produce a diagnostically useful angiogram.  Conventional reasoning would be that the SNR would decrease as less contrast agent is used.  Therefore it would be not be apparent to one skilled in the arts, even in light of the instant specification, what amounts to a significantly improved signal to noise ratio, and thus the term significantly improved would be indefinite.
Regarding the 35 USC 103 rejection for claim 1, Applicant argues (Page 12 of Arguments) that Butler does not disclose that the spatiotemporal reconstruction of cardiac frequency angiographic phenomena can be used for noise correction.  The examiner disagrees.  Butler discloses applying a wavelet filter to yield the time varying extraction of the cardiac frequency angiographic phenomena, wherein the wavelet filter is used for reconstruction of the cardiac frequency phenomena into images (Paragraphs 0013, 0024), which would read on a reconstruction algorithm.  Butler also notes that such wavelets is used for noise correction (Paragraph 0013).  Therefore, using the broadest reasonable interpretation, the applied wavelet is a reconstruction algorithm that can be used for noise correction.
Applicant further argues (Page 11 of Arguments) that the combination of Butler, Newton, and Goshen does not teach administering an imaging administering an imaging effective amount of a contrast agent that is significantly less than an amount required to produce a series of diagnostically useful images in an absence of extracting a spatiotemporal reconstruction of cardiac frequency angiographic phenomena, and also does not teach that the signal to noise ratio of a series of diagnostically useful images comprising a spatiotemporal reconstruction is significantly improved compared to a signal to noise ratio obtained in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.
The examiner respectfully disagrees.  As discussed above, Butler discloses using a wavelet filter to extract spatiotemporal reconstruction of cardiac frequency angiographic phenomena, wherein the wavelet filter is interpreted as a reconstruction algorithm with noise correction.  Newton teaches an x-ray imaging method for angiographic procedures using reduced dosages that would equate to between 50-87.5% less than the current standard of care dosage of 320 mg for the contrast agent Ioforminol, and that when using a reduced dosage of Ioforminol with noise suppression, the contrast to noise ratio (i.e. signal to noise ratio) increases.  Goshen teaches the comparison of the amount of contrast used and signal to noise ratio in the presence and absence of noise suppression algorithms.  
Therefore, the combination of Butler and Newton would teach administering an imaging administering an imaging effective amount of a contrast agent that is significantly less than an amount required to produce a series of diagnostically useful images in an absence of extracting a spatiotemporal reconstruction of cardiac frequency angiographic phenomena, since Newton teaches administering reduced amounts of contrast agents with a reconstruction algorithm that includes noises suppression/correction, and Butler discloses the reconstruction algorithm would also extract the spatiotemporal reconstruction of cardiac frequency angiographic phenomena, and Goshen teaches the relationship between the dosage of contrast agent/media with SNR, in the presence or absence of algorithms that include or exclude noise suppression.
Additionally, Applicant argues (See Pages 11 and 12) that the combination of Butler, Newton, and Goshen does not teach that the signal to noise ratio comprising a spatiotemporal reconstruction is significantly improved compared to the signal to noise ratio in the absence of spatiotemporal reconstruction.  The examiner disagrees.  As discussed above, the term “significantly improved” is unclear and therefore indefinite.  Further, as stated above, Newton teaches the SNR increases using a reduced dosage with a reconstruction algorithm including noise suppression, which when combined with Butler, the reconstruction algorithm would include the spatiotemporal reconstruction.
For the reasons above, claim 1 remains rejected. 
Applicant provides similar arguments directed at prior art to Butler.  Therefore, based on the same reasonings as claim 1, claim 16 remains rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793